DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed 11/16/2021 have been fully considered.
Claims 1-41 have been cancelled.  Claims 42-67 have been newly added.
Election/Restrictions
Applicant elected the anti- ACTH antibody species Ab11A.H in the reply filed on
6/18/2021.  Applicant’s 11/16/2021 response again requests that all species be examined. The examiner withdraws the species election requirement.  All claims have been fully examined.
	Claim 42, parts (i)-(xiv), correspond to sequence information for antibodies Ab11A.H (the originally elected antibody species), Ab1, Ab2, Ab3, Ab4, Ab10, Ab11, Ab12, Ab1.H, Ab2.H, Ab3.H, Ab4.H, Ab11.H, and Ab12.H, respectively.  Parts (i)-(xiv) of claims 43-61 and 65-66 also correspond to sequence information for antibodies Ab11A.H (the originally elected antibody species), Ab1, Ab2, Ab3, Ab4, Ab10, Ab11, Ab12, Ab1.H, Ab2.H, Ab3.H, Ab4.H, Ab11.H, and Ab12.H, respectively.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 42-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11,117,960. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘960 claims are directed to nucleic acid constructs, vectors, host cells, and methods of production corresponding to antibody Ab4.H (see part (xii) of the instant claims).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 43 is confusing as it lacks a conjunction between the last two embodiments of parts (xiii) and (xiv).  It appears that “or” was inadvertently omitted.
	Claims 56-60 are grammatically confusing.  It appears that a word-processing error occurred or words were inadvertently omitted.
	Claims 56 and 58-60 are confusing in reciting “nucleic acid construct according to claim 52 any one of embodiments (i)-(xiv).”
	Claim 57 is confusing in reciting “nucleic acid construct according to claim 53 any one of embodiments (i)-(xiv).”

It appears that claim 56 should recite “A vector comprising a nucleic acid construct selected from any one of (i) to (xiv) according to claim 52.”
It appears that claim 57 should recite “A vector comprising a nucleic acid construct selected from any one of (i) to (xiv) according to claim 53.”
It appears that claim 58 should recite “A nucleic acid construct selected from any one of (i) to (xiv) according to claim 52 which encodes a scFv comprising said VH and VL polypeptides.”
	It appears that claim 59 should recite “A nucleic acid construct selected from any one of (i) to (xiv) according to claim 52, wherein the encoded constant domains are the constant domains of a human |gG1, IgG2, IgG3, or IgG4.


	See for example the language used in claim 46.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa